DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 9/28/2006 and 12/5/2006.  Accordingly, the information disclosure statements are being considered by the examiner and initialed copies of the forms are attached to this correspondence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. (US Patent Application Publication No. 2018/0083164) (“Takenaka”) in view of Takayoshi Takano et al, “Deep-ultraviolet light-emitting diodes with external quantum efficiency higher than 20% at 275 nm achieved by improving light-extraction efficiency,” 2017 Appl. Phys. Express 10 031002 (“Takano”).
Regarding Claim 1, Takenaka teaches a semiconductor light-emitting element comprising: a n-type semiconductor layer (Figure 1, item 11) made of an n-type AlGaN- based semiconductor material (¶0050) provided on a principal surface of a substrate; an active layer (Figure 1, item 12) made of an AlGaN-based semiconductor material (¶0051) provided on the n-type semiconductor layer and configured to emit ultraviolet light having a wavelength of 320 nm or shorter (¶0051-0052, see also ¶0045); a p-type semiconductor layer (Figure 1, item 13) provided on the active layer; a p-side contact electrode (Figure 1, item 15) provided on the p-type semiconductor layer; and an n-side contact electrode (Figure 1, item 14) provided in a region on the n-type semiconductor layer different from a region in which the active layer is formed (see Figure 1), wherein denoting a total area of the principal surface of the substrate as S0, an area on the p-type semiconductor layer in which the p-side contact electrode is formed as 
Takenaka does not specifically teach a reflectivity of the p-side contact electrode for ultraviolet having a wavelength of 280 nm incident from a side of the p-type semiconductor layer as R1, and a reflectivity of the n-side contact electrode for ultraviolet light having a wavelength of 280 nm incident from a side of the n-type semiconductor layer as R2, (S1/S0) x R1 + (S2/S0) x R2 ≥ 0.5, S2 < S1, and R2 ≥ R1.  However, the Examiner notes the specific values of reflectance are material properties which are inherent in material choice.  Takano teaches using an Rh mirror as the p electrode in a deep UV light emitting device (see Figure 1b, note “Rh mirror”) in order to increase the output power and EQE (see Table 1, sample 2).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the Rh mirror structure in Takano in the device of Takenaka, as Takano teaches the Rh mirror leads to an increase the output power and EQE (see Table 1, sample 2).  Furthermore, as the device of Takenaka as modified by Takano has a specific material which appears to meet all structural limitations of the claims, it would have additionally been obvious to optimize the claimed formula through routine experimentation in order to achieve maximum light output and efficiency from the LED.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 2, Takano further teaches the p-side contact electrode includes an Rh layer in contact with the p-type semiconductor layer (see Figure 1b, item “Rh mirror”).
Regarding Claim 5, Takenaka further teaches the n-side contact electrode includes a Ti layer (¶0061) in contact with the n-type semiconductor layer and an Al layer provided on the Ti layer (¶0061).  Takenaka does not specifically teach the thickness ranges for each layer, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 6, Takenaka in view of Takano further teaches (S1+S2)/S0≥0.7, R1≥ 0.6, R2 ≥0.8 – note the formula is based on material properties which are taught by the combination of references as shown in Claim 1.
Regarding Claim 7, Takano further teaches the p-type semiconductor layer includes a p-type contact layer (Figure 1, item p-AlGaN) in contact with the p-side contact electrode (see Figure 1), and the p-type contact layer is a p-type AlGaN or p-type GaN layer having an AlN ratio of 20% or lower (see Figure 1, note both GaN and p-AlGaN are known contact layers), and a contact resistance between the p-type contact layer and the p-side contact electrode is 1x10-2Q-cm2 or smaller (the Examiner notes this is a material property which is taught by the existence of the same material layers in Takano).
Regarding Claim 8, Takenaka in view of Takano does not specifically teach a thickness of the p-type contact layer is 20 nm or smaller, however it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness of the p-AlGaN layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. (US Patent Application Publication No. 2018/0083164) (“Takenaka”) in view of Chang-Hoon Choi, Near ultraviolet InGaN/AlGaN-based light-emitting diodes with highly reflective tin-doped indium oxide/Al-based reflectors," Opt. Express 21, 26774-26779 (2013) (“Choi”).
Regarding Claim 1, Takenaka teaches a semiconductor light-emitting element comprising: a n-type semiconductor layer (Figure 1, item 11) made of an n-type AlGaN- based semiconductor material (¶0050) provided on a principal surface of a substrate; an active layer (Figure 1, item 12) made of an AlGaN-based semiconductor material (¶0051) provided on the n-type semiconductor layer and configured to emit ultraviolet light having a wavelength of 320 nm or shorter (¶0051-0052, see also ¶0045); a p-type semiconductor layer (Figure 1, item 13) provided on the active layer; a p-side contact electrode (Figure 1, item 15) provided on the p-type semiconductor layer; and an n-side contact electrode (Figure 1, item 14) provided in a region on the n-type semiconductor layer different from a region in which the active layer is formed (see Figure 1), wherein denoting a total area of the principal surface of the substrate as S0, an area on the p-type semiconductor layer in which the p-side contact electrode is formed as S1, an area on the n-type semiconductor layer in which the n-side contact electrode is formed as S2 (see Figure 1 and ¶0059). 
Takenaka does not specifically teach a reflectivity of the p-side contact electrode for ultraviolet having a wavelength of 280 nm incident from a side of the p-type semiconductor layer as R1, and a reflectivity of the n-side contact electrode for ultraviolet light having a wavelength of 280 nm incident from a side of the n-type semiconductor layer as R2, (S1/S0) x R1 + (S2/S0) x R2 ≥ 0.5, S2 < S1, and R2 ≥ R1.  However, the Examiner notes the specific values of reflectance are material properties which are inherent in material choice.  Choi teaches using an ITO/Al based reflector as the p electrode in a deep UV light emitting device (see Figure 1a, note “ITO” and “Al” for general idea of device layout, see specific example 3 in experimental for In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 3, Choi further teaches the p-side contact electrode includes a transparent conductive oxide layer (Figure 1a, ITO for general idea of device layout – see specific example 3 in experimental for ITO/Al reflector) in contact with the p-type semiconductor layer and a metal layer (Figure 1a, Al for general idea of device layout – see specific example 3 in experimental for ITO/Al reflector)  provided on the transparent conductive oxide layer, and denoting a transmissivity of the transparent conductive oxide layer for ultraviolet having a wavelength of 280 nm incident from a side of the p-type semiconductor layer as T, a reflectivity of the metal layer for ultraviolet having a wavelength of 280 nm incident from a side of the transparent conductive oxide layer as R, the reflectivity Rl of the p- side contact electrode is such that R1=RT2. The Examiner notes the material of the Choi reference are identical to those of the present claim language, thus the formulas based on material properties of those layers must also be identical.
Regarding Claim 4, Choi further teaches the transparent conductive oxide layer is an indium tin oxide layer (Experimental, see third described embodiment, “ITO” described)  the metal layer includes an Al layer having a thickness of 100 nm or larger (Experimental, see third described embodiment, “200nm thick Al layer” described).  Choi does not specifically teach the ITO layer has a thickness of 4nm or less, however It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness of the ITO layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion








The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noritoshi Maeda, Hideki Hirayama, “Realization of high-efficiency deep-UV LEDs using transparent p-AlGaN contact layer,” Volume 10, Issue 11, Special Issue: 40th International Symposium on Compound Semiconductors (ISCS 2013), November 2013, Pages 1521-1524.
Noritoshi Maeda, Joosun Yun, Masafumi Jo, and Hideki Hirayama, “Enhancing the light-extraction efficiency of AlGaN deep-ultraviolet light-emitting diodes using highly reflective Ni/Mg and Rh as p-type electrodes,” 2018 Jpn. J. Appl. Phys. 57 04FH08









Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891